Citation Nr: 1410022	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 1995 to September 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran contends that service connection is warranted for bilateral knee disability because he began to experience bilateral knee pain during service and has experienced bilateral knee pain ever since service.  The service treatment records note the Veteran's complaints of knee pain, show that he underwent knee scopes, and include and assessment of RPPS-retropatellar pain syndrome.  Post-service treatment records in 2011 show complaints of knee pain and an assessment of bilateral knee pain.

A VA examination has not yet been afforded to the Veteran in this case.  Given that there is evidence of an in-service knee pain, recurrent symptoms of knee pain after service, and at least an indication that the two are linked, the Board finds it necessary to remand these claims to afford for the Veteran a VA examination to determine the nature and etiology of the claimed disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed right and left knee disabilities.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

The examiner should identify all knee disorders present during the period of the claim.

The examiner should then express an opinion with respect to each such disorder whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset during service or is otherwise related to service.  Consideration should be given to the Veteran's in-service treatment for knee problems.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

